Citation Nr: 0808326	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The evidence of record shows that the veteran engaged in 
combat with the enemy during his service in Vietnam, and that 
the claimed stressors are consistent with the circumstances, 
conditions, or hardships of the veteran's military service.

2.  The weight of the competent evidence is in relative 
equipoise on the question of whether the veteran has a 
current diagnosis of PTSD. 


CONCLUSION OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran and his representative contend, in substance, 
that the veteran's PTSD is the result of his military 
service.  Because the claim on appeal is being granted in 
full, VA's statutory duties to notify and assist are deemed 
fully satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  
 

Service Connection for PTSD

The veteran contends that he was twice wounded while serving 
in Vietnam.  The veteran also contends that he witnessed the 
bodies of both American soldiers and North Vietnamese 
soldiers treated disrespectfully.  The veteran states that he 
experiences nightmares, flashbacks, and other emotional 
problems due to his experiences in Vietnam.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory, that is, not 
contradicted by service records and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.304(d), (f) (2007); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence shows that the 
veteran was awarded the Combat Infantryman Badge and two 
Purple Hearts.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
VAOPGCPREC 12-99.  The Board finds that the evidence 
demonstrates that the veteran engaged in combat with the 
enemy and that his claimed stressors are consistent with the 
circumstances, conditions, or hardships of his combat service 
in Vietnam.

The Board notes that the claims file contains differing 
opinions as to whether the veteran has a diagnosis of PTSD.  
Where, as in this veteran's case, there is a difference of 
medical opinion, the United States Court of Appeals for 
Veterans Claims (Court) has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  The probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The medical evidence weighing in favor of the veteran's claim 
includes a March 2005 private psychiatric report submitted by 
the veteran.  In this report, the psychiatrist notes the 
veteran's combat service and wounding in Vietnam.  This 
report notes that the veteran reported daily depressive 
episodes, crying spells, insomnia, anxiety, increased startle 
response, despair, irritability, bad temper, anhedonia, and 
isolation, as well as frequent flashbacks and nightmares of 
his experiences in Vietnam, which meet the DSM-IV criteria 
for PTSD.  The psychiatrist notes that the veteran displayed 
an anxious mood, cried during the interviews, expressed 
feelings of helplessness and worthlessness, and suffered from 
immediate and recent memory impairment.  The psychiatrist 
provided a diagnosis of PTSD and assigned a GAF score of 61.  
The same psychiatrist also prepared a November 2005 
psychiatric certificate in which he describes the veteran's 
Vietnam experiences in detail, including the June 1969 mortar 
attack that injured the veteran's arms, legs, and chest.  In 
the November 2005 report, the psychiatrist linked the 
veteran's PTSD to the June 1969 combat injury sustained by 
the veteran.

Also weighing in favor of the veteran's claim is a March 2006 
VA Social and Industrial Field Survey report.  In this 
report, the writer notes that the veteran's sister reported 
that the veteran had poor impulse control, was aggressive, 
and was isolated following his separation from service.

The medical evidence weighing against the veteran's claim 
includes a May 2005 VA PTSD examination report in which the 
VA examiner opines that the veteran does not meet the DSM-IV 
criteria for a diagnosis of PTSD.  The VA examiner states 
that the veteran did not report thoughts about Vietnam or 
avoidant behavior.  However, the examiner does not discuss 
the symptoms previously described by the veteran and 
contained in the March 2005 private psychiatric report.  For 
example, the March 2005 private report contains complaints of 
flashbacks and nightmares, as well as isolation.  The 
examiner also states that the veteran did not appear anxious, 
distressed, or depressed when describing his combat 
experiences.  However, the VA examiner also notes that the 
veteran's mood was anxious.  The VA examiner diagnosed the 
veteran with generalized anxiety disorder, but did not offer 
an opinion as to whether the diagnosed anxiety disorder is at 
least as likely as not related to the veteran's military 
service.  

Also weighing against the veteran's claim is a March 2006 VA 
PTSD examination.  The VA examiners note that the veteran did 
not seek psychiatric treatment for many years following his 
separation from service, although the veteran reported that 
he delayed in seeking treatment because he did not want to 
become dependent on medications.  The veteran reported 
persistent anxiety, sadness, isolation, thoughts about 
Vietnam, and avoidance of crowds and loud noises.  The 
examiners note that the veteran was able to describe 
traumatic experiences with no anxiety or distress; however, 
the examiners note that the veteran's mood was anxious and 
somewhat restless.  The examiners conclude that the veteran 
does not meet the DSM-IV criteria for a diagnosis of PTSD 
because he did not experience intense fear, helplessness, or 
horror because of the stressful combat experiences, he did 
not have persistent, recurrent, intrusive recollections of 
the experiences, and there was no evidence of avoidance of 
stimuli.  The examiners reached this conclusion despite the 
veteran's reports of avoiding crowds and loud noises and 
often thinking about Vietnam while trying to watch 
television.  

The Board finds that the weight of the competent medical 
evidence is at least in relative equipoise on the question of 
whether the veteran has a current diagnosis of PTSD.  While 
two VA examinations have provided diagnoses of anxiety 
disorder, the veteran's treating physician has provided a 
diagnosis of PTSD linked to a verified in-service stressor.  
When the evidence is in relative equipoise, the benefit of 
the doubt doctrine provides that such reasonable doubt will 
be resolved in favor of the veteran.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Resolving such reasonable doubt 
in the veteran's favor, the Board finds that the veteran has 
a current diagnosis of PTSD that is linked to a verified in-
service stressor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for PTSD is granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


